Name: Commission Regulation (EEC) No 1807/81 of 1 July 1981 introducing private storage aid for Pecorino Romano cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /22 Official Journal of the European Communities 2 . 7 . 81 COMMISSION REGULATION (EEC) No 1807/81 of 1 July 1981 introducing private storage aid for Pecorino Romano cheese Article 2 1 . Storage contracts may be concluded where the following conditions are satisfied : (a) the quantity of cheese to which the contract relates must not be less than two tonnes ; (b) the cheese must have been manufactured at least 90 days before the date specified in the contract as being the date of commencement of storage, and after 31 October 1980 ; (c) the cheese must have undergone tests which show that it meets the condition laid down in (b) and that it is of first quality ; (d) the storer shall undertake :  to keep the cheese during the entire period of storage in premises where the maximum temperature is + 16 °C,  not to alter the composition of the quantity covered by the contract during the term of the contract without authorization from the inter ­ vention agency,  to keep stock accounts and to inform the inter ­ vention agency each week of the quantity of cheese put into and withdrawn from storage during the previous week. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Articles 9 (3) and 28 thereof, Whereas Council Regulation (EEC) No 508/71 of 8 March 1971 laying down general rules on private storage aid for long-keeping cheeses (2 ) permits the granting of private storage aid for sheep's-milk cheeses requiring at least six months for maturing where a serious market imbalance could be eliminated or reduced by seasonal storage ; Whereas the market in Pecorino Romano cheese is at present disturbed by the existence of stocks which are difficult to sell and which are causing a lowering of prices ; whereas seasonal storage should therefore be introduced to improve the situation and allow producers time to find outlets for their cheese ; Whereas the detailed rules for the application of such measure should essentially be the same as those laid down for a similar measure during the previous milk year by Commission Regulation (EEC) No 430/80 (3 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , 2 . The storage contract must be :  concluded in writing showing the date on which storage begins ,  concluded after the cheese has been put into storage and not later than 40 days after the date of entry into storage stated in the contract . Article 3 HAS ADOPTED THIS REGULATION : 1 . Aid shall be granted only for cheese put into storage during the period 1 July 1981 to 30 September 1981 . 2 . No aid shall be granted in respect of storage for less than 60 days . 3 . The maximum aid payable shall be an amount corresponding to 120 days storage, such storage to be terminated before 1 January 1982. Article 1 Aid shall be granted until 31 December 1981 in respect of the private storage of Pecorino Romano cheese manufactured in the Community and satis ­ fying the requirements of Articles 2 and 3 . Article 4 (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 58 , 11 . 3 . 1971 , p . 1 . P OJ No L 49 , 23 . 2 . 1980 , p . 11 . 1 . The amount of aid shall be 2-07 ECU per tonne per day. 2. 7 . 81 Official Journal of the European Communities No L 181 /23 make provision for the marking of the cheeses covered by the contract . Article 6 2. The period on which the calculation of aid is based shall run from the date on which the quantity of cheese to which the contract relates was put into storage until the day on which it was removed from storage . 3 . The amount of aid in ECU shall be that applying on the first day of storage under contract . It shall be converted into national currency at the rate applicable on the last day of storage giving entitle ­ ment to aid . 4 . Aid shall be paid not later than 90 days from the last day of storage giving entitlement to aid . Member States shall communicate to the Commission on or before the Tuesday of each week : (a) the quantities of cheese for which storage contracts have been concluded during the previous week ; (b) any quantities in respect of which the authoriza ­ tion referred to in the second indent of Article 2 (d) has been given . Article 7Article 5 The intervention agency shall take the necessary measures to ensure that checks are kept on the quanti ­ ties covered by storage contracts . It shall in particular This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1981 . For the Commission The President Gaston THORN